DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS filed 09/09/2020; and election filed 06/09/2022.

	Claims 107-128 previously presented. Claims 125-128 have been canceled. Claims 107-124 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, and species: dextrose, humectant, and glycerol, claims 107-110, 113, 114, 117-120,  in the reply filed on 06/09/2022 is acknowledged.

Claims 111, 112, 115, 116, 121-124 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 107-110, 113, 114, 117-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,757,401 in view of McClung (US 6,579,543, IDS filed 09/20/2020). The pending claims and the issued claims are directed to a common subject matter as follows: method for relieving pain comprising: transdermally administering a composition along a nerve pathway of a nerve, said composition comprising pain relievers comprising: (i) an amount of dextrose between 5% to 30% by weight of said composition; and (ii) an amount of alkalinizing agent; wherein transdermal administration of said composition is effective to decrease neurogenic pain associated with said nerve. The difference between the patented claims and the current claims is that the claims of the patent does not recite humectant as instantly recited by claims 107 and 117. McClung teaches method of relieving pain including neuropathy by topical application of composition comprising pain reliever along the nerve pathway and area of distribution of the nerve (abstract; col.2, lines 15-30; col.21, lines 29-33; col.24, lines 15-19). The composition comprises humectant including glycerol (col.18, lines 20-28). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to relieve pain by topically administering along the nerve pathway a composition comprising sugar and alkalinizing agent, and further add humectant taught by McClung to the composition. One would have been motivated to do so because McClung teaches suitability of a composition comprising humectant for topical application for relieving pain including neuropathy by applying the composition along the nerve pathway and area of distribution of the nerve. One would reasonably expect successfully relieving neurogenic pain by applying composition comprising sugar, alkalinizing agent and humectant along the nerve pathway. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 107-110, 113, 114, 117-120 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McClung (US 6,579,543) evidenced by CN 101822818 (CN ‘818), with any of Clodman et. al. (US 5,420,114) or Swerczek (US 4,600,711) each evidenced by any of the article by Rabago et. al. “Hypertonic dextrose injections (Prolotherapy) for knee osteoarthritis: results of single-arm uncontrolled study with 1 -year follow-up”, or the article by Waili “Topical honey application vs. acyclovir for the treatment of herpes simplex lesions”, and further combined with Luo et al. (US 2001/0051166), as evidenced by the article by Gatej et al. “Role of the pH on Hyaluronan Behavior in Aqueous Solution”, and further the above combination is optionally combined with the article by Turan et al. “The prevention of pain from injection of rocuronium by magnesium sulphate, lignocaine, sodium bicarbonate and alfentanil”, all references are of record in the parent application, and cited on 1449 filed 09/09/2020.

Applicant Claims 
Claim 107 is directed to a method for treating neurogenic pain, the method comprising: 
identifying a region experiencing neurogenic pain on a body of a subject; 
determining a nerve pathway that is liable for the neurogenic pain; 
using palpation to confirm that the nerve pathway is liable for the neurogenic pain; 
attaching a tape element to an external surface of the body of the subject along the nerve pathway, wherein the tape element includes a therapeutic composition configured for transdermal administration, the composition comprising: 
an amount of sugar or sugar alcohol that is between about 25% and about 40% by weight of the composition; 
an amount of alkalizing agent; and 
a vehicle that includes an amount of humectant; and 
administering the composition transdermally along the nerve pathway from the tape element so that the amount of sugar or sugar alcohol provides an amount of energetic substrate to the nerve and the amount of alkalizing agent alkalizes a perineural environment proximate the nerve, to reduce the neurogenic pain.

 Claim 117 is directed to a method for treating neurogenic pain, the method comprising:
identifying a region experiencing neurogenic pain on a body of a subject; 
determining a nerve pathway that is liable for the neurogenic pain; and 
attaching a tape element to an external surface of the body of the subject along the nerve pathway, wherein the tape element includes a therapeutic composition configured for transdermal administration, the composition comprising: 
an amount of sugar or sugar alcohol that is between about 25% and about 40% by weight of the composition; 
an amount of alkalizing agent; and 
a vehicle that includes an amount of humectant. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
McClung teaches method of relieving pain including neuropathy by topical
application of composition comprising pain reliever analgesic or antineuralgic along the nerve pathway and area of distribution of the nerve (abstract; col.2, lines 15-30; col.21, lines 29-33; col.3, lines 8-14; col.24, lines 15-19). The reference teaches yam as an analgesics agents suitable for application along the nerve pathway (col.2, lines 39-53). Yam inherently comprises 80% sugars as evidenced by CN ‘818. The composition comprises alkalinizing agents, e.g. sodium hydroxide and triethanolamine, and humectant, e.g. glycerol (col.18, lines 10-28).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While McClung teaches treating neuropathic pain by administering along the nerve pathway a composition comprising sugars, alkalinizing agent and humectant, the reference does not exemplify the composition as claimed by claim 107 and 117, and does not teach the elected species of sugar, dextrose.
While McClung teaches topical application of the composition to relief pain, the reference does not explicitly teach tape as claimed by claims 107 and 117. 
Clodman teaches topical composition that demonstrates restorative effect for
treating dermal wound and ulcers and inflammatory conditions. The composition
comprises total dextrose (glucose) of 16.7, 22.5, and 25%, examples 1, 2 and 3 respectively. The composition comprises other ingredients that all form the claimed vehicle, e.g. glycerol (see the entire reference and in particular abstract; col.2, lines 43-65; example 3; claims). Dextrose relieves pain as evidenced by Rabago that teaches injecting 25% dextrose intra-articular into the knee resulted into safe, significant
improvement of knee pain (see the entire document, abstract in particular). Dextrose relieves pain as further evidenced by Waili that teaches honey relieves pain of herpes simplex when applied topically to the affected skin (see the entire document, and in particular page 96, right column), honey is mainly sugar, and dextrose in particular. 
Swerczek teaches topical composition for treatment of skin infected wounds and burns wherein the composition is nonirritant and has anti-inflammatory effect and provides dramatic relief of pain. The composition is an aqueous solution comprising 50-500 part by weight dextrose and 5-200 buffering agent, 50-150 parts carrier and 5-100 parts an alkali metal salt of acetic acid. Buffering agent, carrier and alkali all together form the claimed vehicle. It is calculated from the broadest disclosure of the reference, claim 1, that dextrose can form as low as 10% of the composition if the minimum amount of dextrose is used (50 part) with maximum amount of the other components (950 parts). If 500 part of dextrose is used, it will form 52.6% of the total composition. The topical composition further comprises glycerin (See the entire document, and in particular; abstract; col. 1, lines 41-48; col.1, 50 till col.2, lines 19-21, 38; examples; claims). Dextrose relieves pain as evidenced by Rabago that teaches injecting 25% dextrose intra- articular into the knee resulted into safe, significant improvement of knee pain (see the entire document, abstract in particular). Dextrose relieves pain as further evidenced by Waili that teaches honey relieves pain of herpes simplex when applied topically to the affected skin (see the entire document, and in particular page 96, right column), honey is mainly sugar, and dextrose in particular. 
Luo teaches adding alkalizing agent to a transdermal composition increases permeability of the composition through the body surface while minimizing the likelihood of skin damage, irritation or sensitization. Skin pH is raised to 8-13. Lou teaches sodium bicarbonate and teaches the amount of alkalizing agent more than 4% because the reference teaches additional alkalizing agent to neutralize additional species in the composition (abstract; (4 0010, 0056-0058; claim 29). Luo teaches transdermal patches used to deliver transdermal compositions because the patch can be stably stored, better secured to the body and worn comfortably (¶¶ 0017, 0151, 0158).  
Turan teaches sodium carbonate is effective to decrease pain sensation in concentration of 8.4% (see the provided abstract).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat neuropathic pain by administering topical composition comprising analgesic and antineuralgic agents along the nerve pathway and area of distribution of the nerve wherein the composition comprises sugar, alkali and  glycerin as taught by McClung, and use dextrose as a sugar in the pain relief composition in amount of 16.7, 22.5, and 25% as taught by Clodman or 10% to 52.6% as taught by Swerczek, each evidenced by Rabago or Waili. One would have been motivated to do so because Clodman teaches suitability of such amounts of dextrose for safely application to the skin or wounds and Swerczek teaches such amount provides dramatic pain relief. One would reasonably expect treating neuropathic  pain by topically administering composition comprising dextrose ranging from 10-52.6%, alkali and glycerin along the nerve pathway wherein the composition dramatically and safely relief pain.
Further, one having ordinary skill in the art before the effective filing date of the present invention would have been motivated to treat neuropathic pain by topically administering composition comprising dextrose, alkalinizing agent and glycerin as taught by the combination of McClung with Clodman or Swerczek, each evidenced by Rabago or Waili, and make sure to use alkalizing agents, e.g. sodium bicarbonate taught by Luo, or Turan. One would have been motivated to do so because McClung desired to use alkali, and because Luo teaches that alkalizing agents including sodium bicarbonate increase permeability of the composition through the body surface while minimizing the likelihood of skin damage, irritation or sensitization, and because Turan teaches sodium bicarbonate decreases pain sensation. One would reasonably expect topically administering composition comprising dextrose, sodium bicarbonate and glycerin along the nerve pathway to treat neuropathic pain that decreases pain sensation without causing any damage or irritation to the skin.
Further, one having ordinary skill in the art would have been motivated to deliver the above pain relief composition from a transdermal patch as taught by Luo to be attached on the skin surface along the nerve pathway because Luo teaches transdermal patches used to deliver transdermal compositions can be stably stored, better secured to the body and worn comfortably.
Regarding the steps of identifying a region experiencing pain on the body of subject, and determining the nerve pathway as claimed by claims 107 and 117, McClung teaches treating neuropathic pain including sciatica and shingle by applying topical composition along the nerve pathway, and that implies the region expecting the pain is identified and the nerve pathway is determined in order to applying the treating composition along the nerve pathway.    
Regarding the step of attaching a tape to the external surface the body along the nerve pathway as claimed by claims 107 and 117, combination of the McClung with Luo teaches attaching a tape to the skin along the nerve pathway. 
Regarding the step of using palpitation to confirm the nerve is liable for neurogenic pain as claimed by claim 107, this step is implied by McClung because the nerve been identified as sciatic nerve of a nerve causing shingle, and the topical composition been applied to the nerve pathway. One having ordinary skill in the art, such as medical professional, would have used his/her background in science of anatomy to palpate the area of the pain and its surroundings to detect and confirm the nerve that originates the pain, and pathway of that nerve would be known to the medical professional.
Regarding the composition claimed by claims 107 and 117, it is taught by combination of the cited references that teaches tape comprising, dextrose, alkalinizing agent and humectant.
Regarding the claimed amounts of dextrose of 25-40% as claimed by claims 107 and 117, and of 27.5-32.5% as claimed by claims 108, and 120, Clodman teaches 16.7-25%, and Swerczek teaches 10-52.6%,. Therefore, the claimed amount overlaps with that taught by the cited references. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the limitation of claims 107, 118 and 119 that the amount of sugar provides an amount of energetic substrate to the nerve and the amount of alkalizing agent alkalizes a perineural environment proximate the nerve, to reduce the neurogenic pain, the cited references suggest the claimed amount of dextrose, and this amount of dextrose is expected to provide amount of energetic substrate to the nerve. Further, the cited references teaches sodium bicarbonate that is used by applicants as alkalinizing agent and teaches the same achieved pH, therefore, the amount of alkalinizing agent taught by the cited references that are the same as applicants’ and provide the same pH, are the expected to alkalize a perineural environment proximate the nerve, to reduce the neurogenic pain. McClung composition when administered along the nerve pathway relieved neuropathic pain, and combination of McClung with the other cited references teaches the claimed tape comprises the claimed elements is applied along the nerve pathway, and neuropathic pain relief is expected from the prior art.  
Regarding elected dextrose as claimed by claims 109 and 110, it is taught by Clodman and Swerczek.
Regarding pH of 8-10 as claimed by claim 113, Luo that teaches 8-13 that overlaps with the claimed pH. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding glycerol claimed by claim 114, it is taught by McClung, Clodman and Swerczek.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./